DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes that language “a count of pairs in the plurality of pairs is less than a count of all possible pairs including a first value of the first plurality and a second value of the second plurality”.  It is scope of meaning of “all possible pairs…”  is unclear.  Does it refer  to  count of possible pairs that were fetched or used or loaded or pairs that memory has capacity to store or something else.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,7,10,11,15,17,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turakhia (patent application publication No. 2018/0189056) hereafter referred to as Turakhia ‘056.
Turakhia ‘056 taught the invention as claimed including (as to claim 1) including  A system for accelerating computation of an artificial neural network (ANN)(e.g., see paragraphs  0025 and 0039-0040), the system comprising: one or more arithmetic units(computation unit including multipliers and adder)(e.g., see paragraph 0041); one or more accumulation units(the portion of the multiply-accumulate -reduce unit that performs accumulation)(e.g., see paragraph 0040 and 0049-0050); and one or more processing units coupled with the one or more arithmetic units and the one or more accumulation units, wherein: the one or more processing units are configured to: receive a first plurality of first values and a second plurality of second values associated with one or more neurons of the ANN; and determine a plurality of pairs (weights and activations of the neural network  are received and are determined and organized to be pairs )(e.g., see paragraph 0071), wherein each pair of the plurality of pairs has a first value of the first plurality and a second value of the second plurality and wherein the first value and the second value satisfy criteria (e.g., see paragraph 0085-0086); the one or more arithmetic units being configured to perform mathematical operations on pairs of the plurality of pairs to obtain one or more results; the one of more accumulation units being configured to accumulate the one or more results to obtain accumulated results (e.g., see paragraphs  0047-0050); and the one or more processing units being configured to determine, based on at least one of the accumulated results, an output of the one or more neurons (e.g., see paragraph 0050).
Due to the similarities between claims 1 and 17; claim 17 is rejected for the same reasons as claim 1 above.

As to claims 2,18 Turakhia ‘056 taught the system of claim 1, wherein the one or more processing units are configured to determine that the first value and the second value satisfies the criteria by comparing the first value to a first reference number or comparing the second value to a second reference number (e.g., see paragraph 0072).

As to claim 3 Turakhia ‘056 taught the system of claim 2, wherein at least one of the first reference number or the second reference number is zero (e.g., see paragraph 0072)..
As to claim 6 Turakhia ‘056  taught The system of claim 1, wherein at least one accumulation unit of the one or more accumulation units is configured to accumulate results of mathematical operations performed by at least two different arithmetic units of the one or more arithmetic units (e.g., see paragraph 0041 and 0050)[the addition of the results of plural multipliers provide accumulation of result of the multipliers].

As to claim 7 Turakhia ‘056 taught  The system of claim 1,  As the claim is best  understood Turakhia ‘056 taught wherein a count of pairs in the plurality of pairs is less than a count of all possible pairs including a first value of the first plurality and a second value of the second plurality(e.g., see paragraph 0047)[note the count of pairs that is loaded tor execution is less than a count of all possible pairs, as the pairs that include one value that is zero is prevented from being loaded and executed also the claim does not specify a count operation is performed therefore the count is implicit].
As to claim 10 Turakhia ‘056 taught  The system of claim 1, wherein one of: the first plurality of first values includes inputs of the one or more neurons of the ANN and the second plurality of the second values includes weights associated with the inputs of the one or more neurons of the ANN; or the first plurality of first values includes the weights associated with the inputs of the one or more neurons of the ANN and the second plurality of the second values includes the inputs of the one or more neurons(e.g., see paragraphs  0071 and 033 and 0039).

As to claim 11 Turahkia  ‘056 taught the system of claim 1, wherein at least one arithmetic unit of the one or more arithmetic units include at least one electronic circuit configured to perform the mathematical operations (e.g., see paragraph 0038-0041)[note the general purpose processor DSP or ASIC or FPGA or PLD or transistor logic or discrete hardware components which emulate the deep convolutional network provide the electronic circuit which the arithmetic unit(s) include].

As to claim 15 Turakhia ‘056 taught  the system of claim 1, wherein the performing the mathematical operations on at least one pair of the plurality of the pairs includes multiplication of a first value of the at least one pair and a second value of the at least one pair.(e.g., see paragraph 0050).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,12-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turakhia ‘056 as applied to claims 1, 11 above, and further in view of Gura (patent No. 7,650,374). 

As to claim 4 Turakhia  ‘056 taught the system of claim 1, but did not expressly detail wherein a number of the one or more accumulation units is larger than a number of the one or more arithmetic units. Gura however taught his limitation (e.g., see fig. 5) [the accumulation elements (325a-325e) in figs. 3, 5 provide the claimed accumulation units  as they are separately enabled (e.g., see col. 7, lines 1-14 and col. 8, lines 1-12).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Turakhia  ‘056 and Gura. Both references were directed toward the problems of performing multiplication accumulation operation in a data processor. One of ordinary skill would have been motivated to incorporate the Gura teachings of providing more accumulation units than arithmetic units at least to provide more flexible accumulation of results for separately storing differing types of results for implementing a more detailed machine learning and improved accuracy of results.




As to claim 12 Turkahia  ‘056 taught  The system of claim 11, but did not expressly detail wherein the at least one electronic circuit includes one or more clock signals to trigger the performing of mathematical operations by the at least one electronic circuit. Gura however taught this limitation (e.g., see fig. 5 and col. 8, lines 56-67 and col. 9, lines 38-67)[the state machine provide signals which clock the mathematical operations].

As to claim 13 Turakhia ‘056 and Gura taught  The system of claim 12, Gura taught wherein the at least one arithmetic unit is configured to, based on a clock of the one or more clock signals: at a first cycle of the clock, execute a mathematical operation on a first pair of the plurality of pairs to obtain a first result to be accumulated by a first accumulation unit of the one or more accumulation units; at a second cycle of the clock, execute a mathematical operation on a second pair of the plurality of pairs to obtain a second result to be accumulated by a second accumulation unit of the one or more accumulation units; and at a third cycle of the clock, execute a mathematical operation on a third pair of the plurality of pairs to obtain a third result to be accumulated by the first accumulation unit of the one or more accumulation units, wherein the first accumulation unit differs from the second accumulation unit(e.g., see figs.3, 5 and col. 8, lines 56-67 and col. 9, lines 38-67)[the state machine provides signals which clock the mathematical operations where at each clock cycle a mathematical operation is enable or clocked   on an input pair of data and accumulated by a particular enabled accumulator element which is selectively changed each clock cycle; also note in col. 3, lines 42-58 and fig. 1 the accumulator is described as including multiple registers].
.

As to claim 14 Turakhia ‘056 and Gura taught  The system of claim 11, Gura taught wherein the electronic circuit includes one or more enable signals to trigger at least one of the accumulation units to accumulate a result of mathematical operations performed by the at least one arithmetic units (e.g., see figs. 3,5 and col 9, lines 38-67).


As to claim 16 Turakhia ‘056 taught  The system of claim 1, Gura taught  wherein at least one accumulation unit of the one or more accumulation units(315, 325a-325e) includes: at least one adder unit(533, 315); at least one multiplexer unit(selection unit(s) 539,545,323); and a plurality of register units(325a-325e), wherein the at least one accumulation unit is configured to receive a result from at least one of the arithmetic units (output from multiplication addition operation of elements 313,315 in fig. 5) and an information on selection (acc_en enable signal and acc2_sel from 327 and acc_4 sel signal), and wherein: the at least one multiplexer unit is configured to: select, based on the information of selection, a register unit from the plurality of register units; provide a value stored in the selected register unit to the adder unit; the adder unit being configured to perform an addition of the stored value and the result to obtain a sum; and wherein the sum is stored back to a register unit of the plurality of register units(e.g., see col. 7, line 54-col. 8, line 12 and col. 3, lines 51-58).
Allowable Subject Matter
Claim 20 is allowed.
Claims 5,8,9,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 20 requires among other things: 
“A system for accelerating computation of an artificial neural network (ANN), the system comprising:…; and the one or more processing units being configured to obtain accumulated results by: for each pair of the plurality of pairs: selecting, based on a label assigned to the pair, an accumulation unit; causing the selected accumulation unit to accumulate a result of one or more results corresponding to the pair; and determine, based on the accumulated results, an output of the one or more neurons.”
The closest prior art includes Turakhia and Gura which taught  limitations of rejected claims as detailed above. However As to claim 20 Turakhia  and Gura did not disclose among other things: A system for accelerating computation of an artificial neural network (ANN), the system comprising:…; and the one or more processing units being configured to obtain accumulated results by: for each pair of the plurality of pairs: selecting, based on a label assigned to the pair, an accumulation unit; causing the selected accumulation unit to accumulate a result of one or more results corresponding to the pair; and determine, based on the accumulated results, an output of the one or more neurons.
Limitations of dependent claims 5, 8,9,19  among other things that were not disclosed by the Turakhia and and Gura   are as follows:

5.  The system of claim 4, wherein the one or more processing units are further configured to: assign a label to a pair of the plurality of pairs, the label being associated with at least one accumulation unit of the one or more accumulation units; and select, based on the label, an accumulation unit from the one or more accumulation units to accumulate a result of mathematical operations performed on the pair.

8. The system of claim 1, wherein the one or more processing units are configured to: for each first value of the first plurality, generate a first label indicative of whether the first value can be omitted in the computations of the one or more neurons or the first value cannot be omitted in the computations of the one or more neurons; and for each second value of the second plurality, generate a second label indicative of whether the second value can be omitted in the computations of the one or more neurons or the second value cannot be omitted in the computations of the one or more neurons; and wherein the first label and the second label are used to configure the one or more accumulation units.

9. The system of claim 8, wherein: the first label includes a first binary enable signal; the second label includes a second binary enable signal; and wherein the determining that the first value and the second value satisfy criteria includes a Boolean operation on the first binary enable and the second binary enable.

19. The method of claim 17, further comprising: assigning, by the one or more processing units, a label to a pair of the plurality of pairs, the label being associated with at least one accumulation unit of the one or more accumulation units; and selecting, by the one or more processing units and based on the label, an accumulation unit from the one or more accumulation units to accumulate a result of mathematical operations performed on the pair.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bauer (patent No. 6,138,136) disclosed signal processor with plural multipliers with more accumulators than arithmetic units which multiplex output to the accumulators (e.g., see fig. 4).
	Yu patent application publication No. 2018/0373978) disclose systems for formatting neural network parameters and performs matrix multiplication (e.g., see abstract and paragraphs 0022-0023).
Turakhia ‘866 (patent application publication No. 2018/0164866) disclose tag storage for tags for operands that may indicate whether  or not the corresponding operand in storage is zero (eg., see abstract and paragraph 0041).
Ahn Patent application publication No. 2011/0231467) disclosed Montgomery multiplier hardware structure (e.g., see abstract and fig. 1).
Rhodes (patent No. 6,115,805) disclosed non-aligned double word fetch buffer (e.g., see abstract and fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183